Title: From George Washington to Officers Commanding the New Jersey Troops, 7 February 1781
From: Washington, George
To: Officers Commanding the New Jersey Troops


                        
                            Sir
                            Head Quarters New Windsor Febry 7th 1781
                        
                        After posting a Captains Command at the entrance of Smiths Clove—and another at Pompton or Ringwood as you
                            shall judge most expedient, to protect the Country, secure the stores & cover the Communication—You will march the
                            remainder of the Jersey Troops to Morris Town, & dispose of them in the Huts, lately occupied by the
                            Pennsylvanians. The Garrison of the Block-House at Dobb’s Ferry will be relieved by the Troops under Majr Genl Heath,
                            & join their respective Regts.
                        I should think it advisable for the two Commands; which are to be left in the vicinity of your present
                            Cantonment, to be entire Companies of about 40 Men each under their own Officers—to be relieved once a fortnight or as
                            often as You think proper. I prefer this, on several accounts to Detachment.
                        Notwithstanding Your Troops at Morris Town these Commands will be so far distant from the Enemy, very great
                            viligence will be necessary to prevent the possibility of a surprise, and to detect and apprehend such Emissaries from the
                            Enemy. Or disaffected Persons, as may be induced from the situation to lurk about the Posts or attempt any thing inimical
                            in those parts of the Country. I am Sir

                    